Citation Nr: 1749157	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The rating decision denied the Veteran's claim for a compensable rating for service connected bilateral hearing loss.  Jurisdiction over the appeal is currently with the RO in Atlanta, Georgia.

In August 2015 and September 2016, the Board remanded claim for further development.  In compliance with the September 2016 remand directives, additional evidence including audiometric testing results, VA treatment records, and private treatment records were obtained.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2017 the Veteran withdrew his claim for total disability based on individual unemployability (TDIU).  He requested a 10 percent evaluation for his bilateral hearing loss.


FINDINGS OF FACT

1. During the period on appeal, the Veteran's hearing acuity has been manifested not worse than level II in the right ear and level III in the left ear.

2.  In a May 2017 Statement in Support of Claim, the Veteran informed the Board that he wished to withdraw his appeal related to a total disability rating based on individual unemployability.





CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In May 2017, the Veteran submitted a Statement in Support of Claim and requested withdrawal of his total disability based on individual unemployability (TDIU) claim.  Accordingly, the Board does not have jurisdiction to review this particular appeal, and it is dismissed.

II.  Due Process Considerations 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The RO provided a notice in October 2009 that met the requirements. 

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records, lay statements, and evidence submitted by the Veteran has been obtained.  The Veteran has also been provided with a new VA audiological examination January 2016.

Other than the Veteran's challenge to the validity of examinations in 2009 and 2010 (discussed further below), neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.

III.  Increased Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, separate evaluations may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the applicable criteria disability ratings are determined by an application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies of: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86 (a), (b). 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).
IV.  History 

The Veteran served as a U.S. Air Force aircraft mechanic and retired at the rank of master sergeant.  The RO granted service connection for bilateral hearing loss in February 2008 and assigned a noncompensable rating effective April 30, 2007, the date of receipt of the claim for service connection.  The RO acknowledged the Veteran's likely exposure to high noise levels in service and a narrative report of mild to severe hearing loss from a private practitioner but also referred to a January 2008 VA examination which could not be used for rating purposes because the examiner found the test data to be unreliable. 

The RO received the Veteran's claim for a compensable rating in August 2009.

VA outpatient treatment records from October 2009 show on-going care for hearing loss, subjectively described as moderately severe to severe.  VA issued hearing aids with follow up for adjustments during the period of the appeal.  

In November 2009, the Veteran underwent a VA audiological examination.  The audiologist noted that an otoscopic inspection was unremarkable bilaterally. Type A tympanogram were obtained bilaterally consistent with middle ear system function shown as within normal limits.  Contralateral acoustic reflexes could not be tested due to an inability to maintain a seal.  Despite repeated attempts and reinstruction, the test results were considered not reliable and were not suitable for rating purposes in the VA examiner's opinion.  There was variability in responses to puretone tests of up to 15 decibels with retest and speech recognition scores were inconsistent with observed communication abilities in normal conversation with the clinician.  The test results were strongly suggestive of a non-organic hearing loss component.  

In November 2009, the RO denied a compensable rating because the tests provided no objective evidence of more severe hearing loss. 

In his December 2009 Notice of Disagreement (NOD), the Veteran contended that his service-connected bilateral hearing loss disability should be rated higher than the non-compensable evaluation.  He stated that it is not his fault that the test results were not reliable and are not suitable for rating purposes in the VA examiner's opinion and are therefore not being reported.  He requested that he be scheduled with a different ENT that can produce valid results and that the test can be used to rate his hearing loss.  The RO arranged for another VA examination. 

In October 2010, a different VA audiologist examined the Veteran's medical records in addition to conducting an examination.  She noted that the November 2009 and January 2008 were deemed unreliable by the examiners due to inconsistent responses and poor interest reliability.  She also found that the results of the then-current VA examination were not adequate due to poor reliability.  She noted the otoscopy was unremarkable bilaterally.  Type A tympanograms were obtained bilaterally indicating normal middle ear pressure and compliance.  Ipsilateral acoustic reflexes could not be evaluated in the right ear and were absent in the left ear.  Otoacoustic emissions were reduced across the 1.5 kHz through 6000 kHz bilaterally.  The VA examiner stated that reliability was poor.  Initial puretone thresholds in the right ear were not in agreement with speech reception thresholds.  Puretone thresholds did improve somewhat after reinstruction, but responses were inconsistent throughout testing.  The Veteran's demonstrated communication ability was somewhat inconsistent.  He initially appeared to have significant difficulty understanding the examiner while she was taking his history.  However after the exam, the Veteran understood questions posed to him in a normal voice while walking beside the examiner to the waiting room.  This appeared to be inconsistent with the puretone thresholds and speech recognition scores obtained by the examiner.  The VA examiner stated the reliability of the exam results was not considered to be sufficient for rating purposes, and no diagnosis was furnished due to this poor reliability.

In August 2015, the Board reviewed the appeal and directed the RO to obtain all VA outpatient treatment records for hearing loss and provide another examination.  The Board advised the Veteran that cooperation with the test was necessary to decide the claim. 

A December 2015 private treatment record, a physician noted that the Veteran had bilateral moderate to moderately severe sensorineural hearing loss with reasonable speech discrimination in both ears, essentially unchanged since a private examination in March 2007.  The physician noted that the Veteran was provided hearing aids and still "struggles with his hearing which causes problems with his work."  Audiometric test results were not provided.  

The Veteran was most recently afforded a VA examination at the Gainesville VA Medical Center (VAMC) in January 2016.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
60
50
60
65
LEFT
55
50
55
75

The average decibel loss was 59 in the right and left ears.  

Speech audiometry revealed speech discrimination scores of 94 percent in the right ear and of 88 percent in the left ear.  

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is derived for the right ear and Roman Numeral III for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row II, the right ear, with column III, the left ear.  The evaluation for hearing loss is based on objective testing.  Higher evaluations are assigned for more severe hearing impairment.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  An exceptional pattern of hearing loss is not shown as not all puretone thresholds were 55 decibels or higher.  

Also at the January 2016 VA examination, the Veteran stated that he was recently fired from a job at the American Legion due to his hearing difficulties.  VA issued hearing aids that are somewhat helpful to him.  The Veteran also stated that he wears headsets for TV and that they are more beneficial to him than his hearing aids as he needs a lot of volume.

V.  Analysis  

The Veteran contends that he has bilateral hearing loss at a compensable level related to service, and VA should review the existing audiometric scores to make a determination supporting a compensable rating.  

The Board notes that the Veteran is competent to state he has difficulty hearing people.  He is competent to report that he wears headsets for TV and that they are more beneficial to him than his hearing aids as he needs a lot of volume.   Nevertheless, a review of the entire record finds his disability was not manifested to a level that would warrant the Veteran more than the assigned zero percent (non-compensable) rating under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.  The most probative audiometric evidence has resulted in findings supporting a non-compensable evaluation, and there are no probative objective audiometric evaluations to the contrary.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.   

The Veteran is competent to relate what he has been told by a professional.  He is also competent to report difficulty hearing and tinnitus.  The Veteran's subjective reports of difficulty hearing which causes problems at work have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Here, there are impressions or diagnoses of bilateral hearing loss from a private medical opinion and VA examinations.  The Veteran is competent to relate such facts.   However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  The Board also places probative weight on the notation by the private physician who reviewed the private test results from 2007 and 2015 (not of record) but found no substantial change in the severity of hearing loss over that period of time. 

Here, the most probative VA examinations and evidence of record during the appeals period do not support a rating higher than the assigned zero percent.  The most probative evidence is the January 2016 VA audiometric examination indicating the Veteran does not have a current hearing loss disability for VA purposes.  The previous October 2010 VA examiner reviewed the claims file and found that the last two VA examinations from 2009 and 2008 were deemed unreliable by the VA examiner due to inconsistent responses and poor reliability.  Consequently, upon review of the most probative evidence of record, an initial compensable rating for bilateral hearing loss is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

The appeal of entitlement to a total disability rating based on individual unemployability (TDIU) is dismissed.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


